                             Case 2:20-cv-00769-APG-DJA Document 26
                                                                 21 Filed 08/10/20
                                                                          08/06/20 Page 1 of 2



                         1   LYSSA S. ANDERSON
                             Nevada Bar No. 5781
                         2   RYAN W. DANIELS
                             Nevada Bar No. 13094
                         3   KAEMPFER CROWELL
                             1980 Festival Plaza Drive, Suite 650
                         4   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         5   Fax:        (702) 796-7181
                             landerson@kcnvlaw.com
                         6   rdaniels@kcnvlaw.com

                         7   Attorneys for Defendant
                             Las Vegas Metropolitan Police Department,
                         8   Fred Merrick and Lora Cody

                         9                                       UNITED STATES DISTRICT COURT

                      10                                             DISTRICT OF NEVADA

                      11     KEYHERRA GREEN ,                                   Case No.    2:20-cv-00769-APG-DJA

                      12                           Plaintiff,
                             vs.                                                STIPULATION, REQUEST AND ORDER
                      13                                                         EXTENDING TIME TO ANSWER OR
                             LAS VEGAS METROPOLITAN POLICE                           OTHERWISE RESPOND TO
                      14     DEPARTMENT; FRED MERRICK; LORA                     PLAINTIFF’S AMENDED COMPLAINT
                             CODY; and DOES 1-10, inclusive,                               (First Request)
                      15
                                                   Defendants.
                      16

                      17                Defendants, Las Vegas Metropolitan Police Department, Fred Merrick and Lora Cody

                      18     (“LVMPD Defendants”), by and through their counsel, Kaempfer Crowell, and Plaintiff,

                      19     Keyherra Green (“Plaintiff”), by and through her counsel, Peter Goldstein, hereby respectfully

                      20     submit this Stipulation, Request and Order Extending Time to Answer or Otherwise Respond to

                      21     Plaintiff’s Complaint (the “Stipulation”). This Stipulation is made in accordance with LR 6-1,

                      22     LR 6-2, and LR II 7-1 of the Local Rules of this Court. This is the first request for an extension

                      23     of time to file an answer or otherwise respond to Plaintiff’s Amended Complaint.

                      24                LVMPD Defendants have already Answered Plaintiff’s Complaint and were served with

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2603099_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                     Page 1 of 2
                             Case 2:20-cv-00769-APG-DJA Document 26
                                                                 21 Filed 08/10/20
                                                                          08/06/20 Page 2 of 2



                         1   Plaintiff’s Amended Complaint when it was filed on July 22, 2020. The instant extension is

                         2   requested as LVMPD Defendants’ Counsel requires additional time to prepare a responsive

                         3   pleading to the Plaintiff’s Amended Complaint.

                         4              Upon agreement by and between all the parties hereto as set forth herein, the undersigned

                         5   respectfully requests this Court grant an extension of time, up to and including August 11, 2020,

                         6   for LVMPD Defendants to file an answer or otherwise respond to Plaintiff’s Amended

                         7   Complaint. By entering into this Stipulation, none of the parties waive any rights they have

                         8   under statute, law or rule with respect to Plaintiff’s Amended Complaint.

                         9              DATED this 6th day of August, 2020.

                      10     KAEMPFER CROWELL                                     PETER GOLDSTEIN LAW CORP

                      11

                      12     By:       /s/ Lyssa S. Anderson                      By:   /s/ Peter Goldstein
                                       LYSSA S. ANDERSON                                Peter Goldstein
                                       Nevada Bar No. 5781                              Nevada Bar No. 6992
                      13               RYAN W. DANIELS                                  10161 Park Run Dr., Ste. 150
                                       Nevada Bar No. 13094
                      14               1980 Festival Plaza Drive                        Las Vegas, NV 89145
                                       Suite 650                                        – and –
                      15               Las Vegas, Nevada 89135                          MALCOM P. LAVERGNE & ASSOC.
                                       Attorneys for Defendant                          Malcom P. LaVergne
                      16               Las Vegas Metropolitan Police                    Nevada Bar No. 10121
                                       Department, Fred Merrick; and                    400 S. Fourth St.
                      17               Lora Cody                                        Las Vegas, NV 89101
                                                                                        Attorneys for Plaintiff
                      18

                      19                                                    ORDER

                      20                IT IS SO ORDERED.

                      21

                      22                                                     UNITED
                                                                             UNITEDSTATES
                                                                                    STATESDISTRICT COURT
                                                                                           MAGISTRATE    JUDGE
                                                                                                       JUDGE

                                                                             Dated:      August 10, 2020
                      23

                      24

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2603099_1.docx 6943.212
Las Vegas, Nevada 89135
                                                                                                                       Page 2 of 2
